Citation Nr: 1044783	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right 
carpal tunnel syndrome with right ulnar nerve entrapment.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1989 to December 
1989, December 1990 to May 1991 and January 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the July 2007 Statement of the Case (SOC) 
identifies the September 2006 rating decision as the decision on 
appeal.  However, the Board finds that the Veteran submitted a 
timely notice of disagreement (NOD) in June 2005 to the July 2004 
rating decision.  See June 2005 VA Form 9.  As such, the July 
2004 rating decision is the decision on appeal.


FINDING OF FACT

The Veteran's right carpal tunnel syndrome with right ulnar nerve 
entrapment is characterized by pain and numbness, limitation of 
motion and loss of strength of the right hand, resulting in 
moderate impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent but no higher 
for right carpal tunnel syndrome with right ulnar nerve 
entrapment are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8516 (2010).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claim for 
an increased initial rating arises from his disagreement with the 
initial evaluation following the grant of service connection.  It 
has been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment 
records, post-service private, VA outpatient medical records, and 
private medical records with the claims folder.  Additionally, 
the Veteran was afforded VA examinations pertinent to the issues 
on appeal.  The examination reports contain all information 
required for evaluation of the disability.  The Board also VA 
received a response from the Social Security Administration in 
August 2008 that they did not have any of the Veteran's 
disability medical records.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.  

II.  Entitlement to an Initial Rating Higher than 10 
Percent for Right Carpal Tunnel Syndrome with Right Ulnar 
Nerve Entrapment

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
appeal for a higher evaluation arises from the initial rating 
decision that established service connection for the disability 
and assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The issue has been characterized 
accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disabilities.

Service connection for right carpal tunnel syndrome with right 
ulnar nerve entrapment was established by a July 2004 rating 
decision, at which time a 10 percent rating was assigned, 
effective October 2003.  The Veteran contends that his disability 
is more severe than what is represented by a 10 percent rating.  

The Board notes that the medical evidence indicates that the 
Veteran is right-hand dominant, and thus the criteria pertinent 
to a "major" extremity are used in the analyses that follow.  
See April 2004 VA examination.  

The Veteran is currently rated 10 percent disabled under 
38 C.F.R. § 4.124a, Diagnostic Code 8516.  Pursuant to Diagnostic 
Code 8516, a 10 percent rating is warranted for mild incomplete 
paralysis of the ulnar nerve, a 30 percent rating is warranted 
for moderate incomplete paralysis of the ulnar nerve, and a 40 
percent rating requires severe incomplete paralysis of the ulnar 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note 
preceding Diagnostic Code 8516.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.

The Board observes that the words "mild," "moderate and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6

Private medical evidence submitted includes a nerve conduction 
study from December 2003.  It was noted that the Veteran 
complained of numbness and tenderness in the fourth and fifth 
fingers with a stiff feeling in the right hand, especially in the 
morning when he would wake up.  The study revealed abnormalities 
of the right median motor nerve, right median sensory nerves of 
the wrist segment, palm segment, and right ulnar nerve.  The 
physician concluded that the Veteran had a mild to moderate right 
carpal tunnel syndrome and a right ulnar nerve entrapment at the 
wrist, proximal to or at Guyon's canal.  There was no evidence of 
right ulnar nerve entrapment at the elbow or right cervical 
radiculopathy at the time.

The Veteran was afforded a VA examination in April 2004.  The 
Veteran reported occasional pain, weakness, and mild stiffness in 
the hand with no instability, locking, swelling, heat, or 
redness.  He also reported numbness and tingling in the area of 
the hand involving the fourth and fifth fingers and the area of 
the palm and dorsal surface correspondingly proximal to the same.  
He stated that he could not bring all his fingers to touch his 
hand and could not touch his little finger with his thumb.  The 
Veteran also stated that his grip was not good and he had dropped 
a few things because of weakness and chronic numbness.  
Examination revealed range of motion at the right wrist was 
normal and similar to the range of motion of the left wrist.  He 
could appose the thumb to all the fingers including the fifth, 
but it required extra effort on the Veteran's part and it was 
apposing at an angle.  The Veteran could not oppose the little 
finger totally to the transverse crease of the hand.  On 
neurologic testing, reflexes were 2+ in both upper extremities.  
Sensory examination revealed pinprick and light touch were 
diminished in the fourth and fifth fingers and corresponding area 
of the palm and dorsal surface of the hand, which was proximal to 
the two.  Grip strength was 3/5 on the right.  X-rays revealed a 
normal right hand.

The Veteran was afforded a VA examination in September 2006.  The 
Veteran reported pain and that he used a splint during the night.  
He also reported numbness and burning in the long and ring 
fingers.  Examination revealed decreased sensation to light touch 
in the small finger on both the plantar and dorsal side.  He was 
able to make a fist but there was occasional intermittent lag in 
the small finger of approximately 1 centimeter from the 
transverse palmar crease.  Grip strength was 4/5.  There was no 
instability noted.  The Veteran was assessed with status post 
right hand fourth metacarpal fracture with numbness and tingling 
right small finger.  

The Veteran was afforded the most recent VA examination in July 
2009.  He stated his pain on most days was a seven on a scale of 
one to ten.  He reported using a removable wrist splint that 
helped minimally.  The Veteran stated that driving and repetitive 
movements seem to irritate the pain and that he has numbness in 
the thumb, index, and long fingers.  Examination of the wrist 
revealed no obvious swelling or erythema.  The Veteran was able 
to touch the tip of his fingers to the proximal palmar crease and 
able to appose each finger with his thumb.  The Veteran had 
decreased sensation to light touch in the median nerve 
distribution but sensation was intact to light touch in the ulnar 
nerve distribution.  He had 4/5 grip strength and 5/5 finger 
abduction strength.  There was no obvious muscle wasting.

The Veteran has stated that he experiences swelling, daily pain 
and that repetitive movements cause him pain.  See June 2010 
statement.  The Board notes that the Veteran is capable of 
testifying as to observable symptoms of an injury or illness, as 
well as the length of time those symptoms have persisted.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the 
Board finds the Veteran's statements to be credible.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds that the credible lay and medical evidence 
demonstrates that the Veteran's right carpal tunnel syndrome with 
right ulnar nerve entrapment is manifested by sensory loss, 
limitation of motion and loss of strength of the right hand, 
resulting in moderate impairment, indicating a rating of 30 
percent is warranted.

Although the Veteran's strength and motion are limited, he is 
still able to make a fist and use his hand.  Therefore, the 
Veteran is not entitled to a rating higher than 30 percent 
because his disability is not manifested by symptoms that 
demonstrate a severe incomplete paralysis of the right ulnar 
nerve.  

The Board has also considered whether any alternate Diagnostic 
Codes allow for a higher evaluation.  The Board observes that the 
Veteran's right wrist and hand disability is manifested by 
overlapping neurological symptoms variously diagnosed as 
affecting the median and ulnar nerves.  However, the overall 
symptomatology affects functioning in the same anatomical region 
of the wrist or hand.  Thus, the Board finds that to combine 
ratings for both nerve impairments would constitute impermissible 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. 
§ 4.14.  Accordingly, separate ratings for neurological 
manifestations cannot be assigned.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
right hand disability is inadequate.  A comparison of the level 
of severity and symptomatology of the Veteran's disability with 
the established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his hand.  Additionally, there is not shown 
to be evidence of marked interference with employment due to the 
disability.  There is nothing in the record that suggests that 
the hand disability itself markedly affected his ability to 
perform his job.  Although the Veteran has stated that his hand 
disability affects his ability to grip things for work, the Board 
finds that the increased rating of 30 percent adequately 
compensates him for the severity of his disability and how it 
affects his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Total Disability Rating Based on Individual 
Unemployability (TDIU) Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU is not raised 
by the record as the evidence of record fails to show that the 
Veteran is unemployable.

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

In this case, while the Veteran meets the numerical criteria set 
forth above, the Veteran's medical records, specifically his July 
2009 VA examination report, indicate that the Veteran is employed 
as a clerk at a military base.  Therefore, the Board finds that 
no further consideration of a TDIU is warranted.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, 
for right carpal tunnel syndrome with right ulnar nerve 
entrapment is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


